TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                           JUDGMENT RENDERED JULY 11, 2019



                                      NO. 03-18-00587-CV


    Cielo Property Group, LLC; Robert Dillard, III; and Robert Gandy, IV, Appellants

                                                 v.

                                  Branigan Mulcahy, Appellee




         APPEAL FROM THE 250TH DISTRICT COURT OF TRAVIS COUNTY
              BEFORE JUSTICES GOODWIN, BAKER, AND SMITH
           REVERSED AND REMANDED -- OPINION BY JUSTICE SMITH




This is an appeal from the interlocutory order signed by the trial court. Having reviewed the

record and the parties’ arguments, the Court holds that there was reversible error in the court’s

interlocutory order.   Therefore, the Court reverses the trial court’s interlocutory order and

remands the case to the trial court for further proceedings consistent with the Court’s opinion.

The appellee shall pay all costs relating to this appeal, both in this Court and in the court below.